THIS being the last day of the term, the injunctions dissolved at the last term were all called over, (under the rule of the Court, in pursuance of the act of Assembly, passed at the December session, 1803,)(a) to be dismissed, unless good cause to the contrary should be shewn: when the Court said, that, if any gentleman of the bar who desired to continue his suit, where the injunction had been dissolved, would state that his client had additional evidence, or could procure it, which would, in the opinion of such counsel, vary the case, it might be continued as an original suit, for a final hearing upon the merits.

 See Rev. Code, vol. 2 c. 29. sect. 3. p. 29. See also post, p. 205. Gallego v. Queanall's administrator, where it is held that this act does not extend to injunctions then depending. See also the Case of Beatty v. Smith and Thompson, vol. 2 where the same principle is applied, as to damages and interest, upon appeals from decrees in Chancery depending in the Court of Appeals, at the commencement of the act.